UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-K x ANNUAL REPORT UNDER SECTION 13 or 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2008 o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE EXCHANGE ACT OF 1934 For the transition period from to Commission file number 0-16508 USA REAL ESTATE INVESTMENT TRUST (Exact Name of Small Business Issuer as specified in its Charter) California 68-0420085 (State or other jurisdiction of (I.R.S. Employer Identification No.) incorporation or organization) 641 Fulton Avenue, Suite 200, Sacramento, California95825 (Address of principal executive offices)(Zip Code) (916) 761-4992 (Issuer's telephone number, including area code) Securities registered under Section 12(b) of the Exchange Act: Title of each class Name of each exchange on which registered None Securities registered under Section 12(g) of the Exchange Act: Shares of Beneficial Interest (Title of class) (Title of class) Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.Yeso Nox Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act.Yeso Nox Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yeso Nox Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (Section 229.405 of this chapter) is not contained herein, and will not be contained, to the best of registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.x Indicate by check mark if Registrant is a large accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o (Do not check if a smaller reporting company) Smaller reporting company x Indicate by check mark whether the Registrant is a shell company (as defined under Rule 12b-2 of the Securities Exchange Act of 1934).YesoNox The aggregate market value of the registrant’s voting shares held by non-affiliates:no established market exists for the registrant’s shares of beneficial interest. The number of shares of beneficial interest outstanding at October 13, 2009 was 18,007. DOCUMENTS INCORPORATED BY REFERENCE None. - 2 - USA REAL ESTATE INVESTMENT TRUST Table of Contents Page PART I. ITEM 1. Business 4 ITEM 1A. Risk Factors 6 ITEM 1B. Unresolved Staff Comments 6 ITEM 2. Properties 7 ITEM 3. Legal Proceedings 7 ITEM 4. Submission of Matters to a Vote of Security Holders 7 PART II. ITEM 5. Market for the Common Equity and Related Shareholder Matters and 7 Issuer Purchases of Equity Securities ……… ITEM 6. Selected Financial Data 7 ITEM 7. Management's Discussion and Analysis of Financial Condition and Results of Operations 7 ITEM 7A. Quantitative and Qualitative Disclosures About Market Risk 8 ITEM 8. Financial Statements and Supplementary Data 9 ITEM 9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 18 ITEM 9A(T). Controls and Procedures 18 ITEM 9B. Other Information 18 PART III. ITEM 10. Directors, Executive Officers and Corporate Governance 19 ITEM 11. Executive Compensation 20 ITEM 12. Security Ownership of Certain Beneficial Owners and Management and Related Shareholder Matters 20 ITEM 13. Certain Relationships and Related Transactions and Director Independence …………… 21 ITEM 14. Principal Accountant Fees and Services 21 PART IV ITEM 15. Exhibits and Financial Statement Schedules 22 - 3 - PART I. Forward-Looking Statements This Annual Report on Form 10-K, together with other statements and information publicly disseminated by USA Real Estate Investment Trust (the "Trust"), contains certain forward-looking statements within the meaning of Section 27A of the Securities Act of 1933 and Section 21E of the Securities Exchange Act of 1934.Such statements are based on assumptions and expectations which may not be realized and are inherently subject to risks, uncertainties and other factors, many of which cannot be predicted with accuracy and some of which might not even be anticipated.Future events and actual results, performance, transactions or achievements, financial and otherwise, may differ materially from the results, performance, transactions or achievements expressed or implied by the forward-looking statements.Risks, uncertainties and other factors that might cause such differences, some of which could be material, include, but are not limited to: changes in the global political environment; national and local economic, business and real estate and other market conditions; the competitive environment in which the Trust operates; property management risks; financing risks, such as the inability to obtain debt or equity financing on favorable terms; possible future downgrades in the Trust's credit rating; the level of volatility of interest rates; financial stability of tenants, including the ability of tenants to pay rent, the decision of tenants to close stores and the effect of bankruptcy laws; the rate of revenue increases versus expense increases; the ability to maintain the Trust's status as a real estate investment trust ("REIT") for federal income tax purposes; governmental approvals, actions and initiatives; environmental/safety requirements and costs; risks of real estate acquisition and development, including the failure of acquisitions to close and pending developments and redevelopments to be completed on time and within budget; risks of disposition strategies, including the failure to complete sales on a timely basis and the failure to reinvest sale proceeds in a manner that generates favorable returns; risks of joint venture activities; as well as other risks identified in this Annual Report on Form 10-KSB and, from time to time, in the other reports the Trust files with the Securities and Exchange Commission or in other documents that the Trust publicly disseminates.The Trust undertakes no obligation to publicly update or revise these forward-looking statements, whether as a result of new information, future events or otherwise. ITEM 1.BUSINESS. GENERAL The Trust is a California business trust that was formed on October 7, 1986, for the primary purpose of engaging in the business of acquiring, owning, operating and financing real estate investments.The Trust commenced operations on October 19, 1987, upon the sale of the minimum offering amount of shares of beneficial interest. The purpose of the Trust is to provide investors with an opportunity to own, through transferable shares, an interest in diversified real estate investments.Through such investments, the Trust seeks to provide investors with an opportunity to participate in a portfolio of professionally managed real estate investments in the same way a mutual fund affords investors an opportunity to invest in a professionally managed portfolio of stocks, bonds and other securities. The Trust has operated and intends to continue to operate in a manner intended to qualify as a REIT under Sections 856-860 of the Internal Revenue Code of 1986, as amended (the "Code").A qualified REIT is relieved, in part, from federal income taxes on ordinary income and capital gains distributed to its shareholders.State tax benefits also may accrue to a qualified REIT. Pursuant to Code requirements, the Trust distributes to its shareholders at least 90 percent of its taxable income and 100 percent of the net capital gain from the sale of Trust properties. - 4 - The Trust will terminate 21 years after the death of the last survivor of persons listed in the Trust's Declaration of Trust.The Trust may also be terminated at any time by the majority vote or written consent of shareholders. The office of the Trust is located at 641 Fulton Avenue, Suite 200, in Sacramento, California. INVESTMENT OBJECTIVES The Trust seeks to invest in real estate investments in order to produce income. Subject to certain limitations, the Declaration of Trust gives the Trustees discretion to allocate the Trust's investments without the prior approval of shareholders. INVESTMENT GUIDELINES Acquisition Policies.The Trustees have adopted investment guidelines for the purpose of selecting the Trust's investments.Pursuant to the guidelines, the allocation of Trust assets depends principally upon the following factors: 1.The number of real estate investments available for acquisition which show current income or potential for appreciation in value; 2.The availability of funds for investment; 3.The laws and regulations governing investment in and the subsequent sale of real estate investments by a REIT; and 4.The applicable federal and state income tax, securities, and real estate laws and regulations. The guidelines may vary from time to time, at the sole discretion of the Trustees, in order to adapt to changes in real estate markets, federal income tax laws and regulations and general economic conditions.The Trustees also have discretion to acquire an investment not meeting these guidelines if the Trustees determine that other circumstances justify the acquisition in a particular case. Portfolio Turnover.The Trustees have set general guidelines for the disposition of properties in its portfolio which take into consideration certain regulatory restrictions and federal income tax laws regarding REIT portfolio turnover.Income tax regulations preclude the Trust from holding any property (other than foreclosure property) primarily for sale to customers in the ordinary course of the Trust's trade or business, but provide a "safe harbor" for property held for at least four years from the date of acquisition.Portfolio turnover policy also depends on whether a favorable sales price can be realized by the Trust, primarily a function of the capitalization rateapplied to similar types of property in similar markets.The Trust may elect to hold property as long as is reasonably necessary to provide an attractive sales price. OTHER INFORMATION The Trust has no employees.It is administered by its Trustees and by its Chairman, and by independent contractors who work under the supervision thereof as a self-administered real estate investment trust. The Trust is involved in only one industry segment:acquiring, operating, holding for investment and disposing of real estate investments.Revenues, net income and assets from this industry segment are included in the Trust's financial statements which appear at Item 7 of Part II. - 5 - The Trust's results of operations will depend on the availability of suitable opportunities for investment and the comparative yields available from time to time on real estate and other investments, as well as market conditions affecting leasing and sale of real estate in the areas in which the Trust's investments are located.These factors, in turn, are influenced to a large extent by the type of investment involved, financing available for real estate investment, the nature and geographic location of the property, competition and other factors, none of which can be predicted with certainty. The real estate investment market is highly competitive.The Trust competes for acceptable investments with other financial institutions, including banks, insurance companies, savings and loan associations, pension funds and other real estate investment trusts and partnerships.Many of these competitors have greater resources than the Trust.The number of such competitors and funds available for investment in properties of the type suitable for investment by the Trust may increase, resulting in increased competition for such investments and possibly increased costs and thus reduced income for the Trust. The rules and regulations adopted by various agencies of federal, state or local governments relating to environmental controls and the development and operation of real property may operate to reduce the number of investment opportunities available to the Trust or may adversely affect the properties currently owned by it.While the Trust does not believe environmental controls have had a material impact on its activities, there can be no assurance that the Trust will not be adversely affected thereby in the future. TAX LEGISLATION The Trust has elected to be treated as a real estate investment trust under Sections 856-860 of the Internal Revenue Code of 1986, as amended (the "Code").The Trust expects to operate and to invest in a manner that will maintain its qualification for real estate investment trust taxation.The Code requirements for such qualification are complex.While no assurance can be given that the Trust qualified for taxation as a real estate investment trust for past taxable years, the Trust nevertheless believes that it has so qualified and will endeavor to continue to qualify for its current year and future years. The business of the Trust is uniquely sensitive to tax legislation.Changes in tax laws are made frequently.There is no way for the Trust to anticipate when or what changes in the tax laws may be made in the future, or how such changes might affect the Trust. The Internal Revenue Service ("IRS") has not yet issued regulations to carry out numerous provisions enacted as part of the tax legislation passed since 1986.Nor has the IRS addressed the issues relating to the application of some of the new tax rules to entities such as real estate investment trusts.Until such regulations are issued by the IRS, it is difficult to predict what impact, if any, such new legislation may have on entities such as a real estate investment trust. ITEM 1A.RISK FACTORS. Not applicable to smaller reporting companies. ITEM 1B.UNRESOLVED STAFF COMMENTS. Not applicable to smaller reporting companies. - 6 - ITEM 2.PROPERTIES. None. ITEM 3.LEGAL PROCEEDINGS. None. ITEM 4.SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS. The Trust had no meetings in the fourth quarter. PART II ITEM 5.MARKET FOR THE COMMON EQUITY AND RELATED SHAREHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES. The Trust has one class of authorized and outstanding equity consisting of shares of beneficial interest with a par value of $1 per share.The Trust engaged in a continuous best efforts public offering from May 20, 1987 until May 20, 1992.As of October 13, 2009, the Trust had 18,007 shares outstanding to 2,118 shareholders of record. No active public trading market presently exists for the shares of the Trust.The Trust does not anticipate that an active public trading market will exist within the foreseeable future.Occasional trades in the shares of the Trust take place without the participation of the Trust on the Over-the- Counter Bulletin Board. In 2008, the Trust paid four distributions of $16, $16, $16 and $8 per share to shareholders of record on March 1, 2008, June 1, 2008, September 1, 2008 and December 1, 2008, respectively.In 2007, the Trust paid four distributions of $8, $12, $16 and $16 per share to shareholders of record on May 1, 2007, June 1, 2007, September 1, 2007 and December 1, 2007, respectively. ITEM 6.SELECTED FINANCIAL DATA. Not applicable to smaller reporting companies. ITEM 7.MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS. CRITICAL ACCOUNTING ESTIMATES REAL ESTATE LOANS:The Trust carries its real estate loans at their unpaid principal balances net of unamortized loan fees unless it is probable that they are impaired.A loan is considered impaired when the Trust determines that it is probable that it will be unable to collect all amounts due according to the contractual terms of the loan agreement.The Trust measures impairment of a loan based upon the fair value of the collateral.If the measurement of impairment for the loan is less than the recorded investment in the loan, a valuation allowance is established with a corresponding charge to a provision for loan losses. - 7 - FINANCIAL CONDITION The Trust acquiredone hundred and twenty-one acresof land in Wiggins, Mississippithrough foreclosure on January 6, 2009. Wiggins, Mississippi is located thirty one miles north of Gulfport, Mississippion Highway 49. The Trust has no maturing debt to refinance in this period of decreased availability of financing and decreased demand for real estate.The only outstanding debt the Trust has is accounts payable. RESULTS OF OPERATIONS In August 2008, the $2,591,161 loan made by the Trust and collateralized by the marina located at 4350 Riverside Boulevard in Sacramento, California was paid in full.Payment consisted of cash in the sum of $1,991,161 and a new loan in the principal sum of $600,000.The new $600,000 loan is secured by a deed of trust and security agreement against the property located at 4350 Riverside Boulevard in Sacramento, California, subordinate to another loan on the same property and is also personally guaranteed by the principal members of the borrower.The new $600,000 loan bears interest at 10% per annum, payable in monthly installments of interest only, with the $600,000 principal balance due August 2010. Interest income decreased significantly in 2008 compared to 2007 primarily because the Trust recognized no interest income in 2008 on the $6,800,000 real estate loan that was collateralized by the one hundred and twenty one acres in Wiggins, Mississippi that the Trust acquired through foreclosure in January 2009. The Trust recognized an impairment charge of $2,015,364 in 2008 compared to none in 2007.This write-down resulted from declining real estate values which adversely impacted the value of the one hundred and twenty one acres in Wiggins, Mississippi that the Trust acquired through foreclosure in January 2009. LIQUIDITY AND CAPITAL RESOURCES The Trust expects to meet its short-term liquidity requirements through cash on hand, net cash provided by operations, proceeds from the sale of real estate, collections on real estate loans and borrowings collateralized by real estate owned.The Trust expects it will have sufficient liquidity and cash resources to meet its capital requirements in 2009. OFF-BALANCE SHEET ARRANGEMENTS The Trust has no off-balance sheet arrangements. IMPACT OF INFLATION The Trust's operations have not been materially affected by inflation.The rate of inflation has been relatively low since the Trust commenced operations in October 1987. ITEM 7A.QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK. Not applicable to smaller reporting companies. - 8 - ITEM 8.FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA. Page Report of Independent Registered Public Accounting Firm 10 Balance Sheet As of December 31, 2008 and 2007 11 Statements of Operations Years Ended December 31, 2008 and 2007 12 Statements of Changes in Shareholders' Equity Years Ended December 31, 2008 and 2007 13 Statements of Cash Flows Years Ended December 31, 2008 and 2007 14 Notes to Financial Statements 15 - 9 - REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Trustees of USA Real Estate Investment Trust We have audited the accompanying balance sheets of USA Real Estate Investment Trust as of December 31, 2008 and 2007 and the related statements of income, changes in shareholders' equity, and cash flows for the years then ended.These financial statements are the responsibility of the Trust's management.Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the auditing standards of thePublic Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements.An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of USA Real Estate Investment Trust as of December 31, 2008 and 2007 and the results of its operations and its cash flows for the years then ended, in conformity with accounting principles generally accepted in the United States of America. Perry-Smith LLP Sacramento, California October 7, 2009 - 10 - USA REAL ESTATE INVESTMENT TRUST Balance Sheet December 31, December 31, Assets Real estate loans, net $ $ Interest receivable Cash Total assets $ $ Liabilities and Shareholders' Equity Liabilities: Accounts payable $ $ Shareholders' Equity: Shares of beneficial interest, par value $1 per share; 62,500 shares authorized; 18,007 shares outstanding $ $ Additional paid-in capital Distributions in excess of cumulative net income (19,284,327 ) (16,238,916 ) Total shareholders' equity Total liabilities and shareholders' equity $ $ See notes to financial statements. - 11 - USA REAL ESTATE INVESTMENT TRUST Statements of Operations
